Citation Nr: 1644886	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  12-21 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a neck disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a low back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a low back disability.

5.  Evaluation of posttraumatic stress disorder (PTSD), currently rated as 70 percent disabling.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the time period prior to January 3, 2014.



REPRESENTATION

Veteran represented by:	James Fausone, Esquire


ATTORNEY FOR THE BOARD

Chinyere Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1967 to January 1970, to include service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in which the RO denied the Veteran's requests to reopen his service connection claims for neck and low back disabilities.  

The Board notes that the issues of earlier effective dates for the grants of service connection for coronary artery disease, special monthly compensation, and eligibility to Dependents' Educational Assistance were recently certified to the Board.  VA's Veterans Appeals Control and Locator System (VACOLS) reflects that the claims have not been received at the Board and a docket number has not been assigned.  As such, the Board will address those issues in a separate decision when the issues are received by the Board.

The Board notes that the Veteran had claimed unemployability due to PTSD while pursuing an increased rating claim for PTSD.  Thus, the TDIU issue is considered part of the appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's counsel has requested a withdrawal of the claim for a rating greater than 70 percent for PTSD, but has elected to continue prosecution of the TDIU claim for effective date purposes.  As such, the Board has listed the claim of entitlement to TDIU as a separate issue on the title page, which also reflects that a 100 percent schedular rating is in effect since January 3, 2014.

The issues of entitlement to service connection for a neck disability and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A final February 1971 RO decision denied service connection for a neck disability, specifically whiplash, on the basis that there was no record of neck whiplash in service.

2.  The evidence associated with the claims file subsequent to the RO's February 1971 rating decision, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a neck disability.

3.  A final May 1972 RO decision denied service connection for a low back disability on the basis that the Veteran's diagnosed spondylolisthesis was not related to any incident in service.

4.  The evidence associated with the claims file subsequent to the RO's May 1972 rating decision, considered in conjunction with the record as a whole, raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.

5.  On April 5, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the claim for an increased rating of service-connected PTSD is requested.


CONCLUSIONS OF LAW

1.  The February 1971 rating decision, which denied service connection for a neck disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

2.  Since the February 1971 rating decision, new and material evidence has been received which serves to reopen the claim of entitlement to service connection for a neck disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The May 1972 rating decision, which denied service connection for a low back disability is final.   38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2015).

4.  Since the May 1972 rating decision, new and material evidence has been received which serves to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The criteria for withdrawal of the claim for an increased rating of service-connected PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §3.159 (2015).  To the extent that there may be any deficiency of notice or assistance with respect to the Veteran's request to reopen his service connection claims for neck and low back disabilities, there is no prejudice to the Veteran in proceeding with adjudication given the favorable nature of the Board's decision.

Applicable Law and Analysis 

Generally, a claim which has been denied in a final unappealed RO or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether there is new and material evidence is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, the Board notes that according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The Board must presume the credibility of evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claims and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The Veteran is seeking to reopen his claims for service connection for his neck and low back disabilities.

Neck Disability

The RO denied the Veteran's claim for service connection for his neck disability in a rating decision dated February 1971.  The relevant evidence before the RO at the time of the final decision in 1971 included the Veteran's service treatment records, which documented his in-service motor vehicle accident.  The basis for the denial was that there was no record of whiplash of the neck in service.  Given the lack of a diagnosis, the RO denied the Veteran's claim for service connection for his neck.  See Rating Decision dated February 19, 1971.

The Veteran was properly notified of the decision but did not file a formal appeal, or submit new and material evidence, within one year of the notice of denial.  See Notification Letter dated February 19, 1971.  Thus, the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The Veteran requested to reopen his service connection claim in March 2010.  See Application for Compensation dated March 3, 2010.  The pertinent evidence submitted after the 1971 denial includes various medical records pertaining to the Veteran's neck.  Specifically, in 1977, the Veteran reported that he had been diagnosed with a pinched nerve in his neck.  See Statement in Support of Claim dated November 12, 1977.  In addition, the record documents diagnoses of cervical radiculitis, degenerative disc disease of the cervical spine; the Veteran also had surgery on his neck in 1986 related to his neck injuries.  See Treatment Notes from Dr. A.F. from 1986.  The record also contains the Veteran's consistent statements, claiming that he has had neck pain since his in-service motor vehicle accident.  Furthermore, a 1990 x-ray examination was interpreted as showing evidence of "old trauma" while a private examiner in 1986 stated that the Veteran "was involved in an automobile accident which left him with incapacitating low back and neck pain."

In a January 2011 rating decision, the RO denied the Veteran's request to reopen, reasoning that the Veteran did not submit any new and material evidence related to the 1971 denial.

The Board finds that the evidence submitted after the 1971 denial of the Veteran's claim is new and material.  The Veteran's original claim was denied because there was no evidence of a neck disability.  In essence, any new and material evidence would have to relate to this fact; thus, he would need records showing a neck disability.  The evidence of record shows a diagnosed neck disability which cured the prior evidentiary defect, as well as previously unconsidered description of chronic neck pain since the inservice motor vehicle accident, an x-ray report interpreted as showing evidence of trauma, and an examiner statement reporting incapacitating neck pain since service.  As such, the evidence submitted - which must be presumed true - relates to a previously unestablished fact necessary to substantiate the Veteran's service-connection claim.  The claim for service connection for a neck disability is reopened.

Low Back Disability

The RO denied the Veteran's claim for service connection for his low back disability in a rating decision dated May 1972.  The relevant evidence before the RO at the time of the final decision in 1972 included the Veteran's service treatment records and a medical statement from a local Michigan hospital, in which the Veteran was diagnosed with second degree spondylolisthesis of the lumbosacral spine.  See Medical Statement dated January 5, 1972.  The RO denied the service connection claim, reasoning that the spinal condition found was not related to the December 1968 car accident.  See Rating Decision dated May 23, 1972.

The Veteran was properly notified of the decision but did not file a formal appeal, or submit new and material evidence, within one year of the notice of denial.  See Notification Letter dated June 1, 1972.  Thus, the decision became final.  See 38°U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

The Veteran requested to reopen his service connection claim in 2010.  At that time, the evidence of record included the following: a 1981 VA examination which noted a 1968 back sprain, a 1986 diagnosis of radiculitis of the lower extremities; a positive nexus provided by a doctor relating the Veteran's back issues to his 1968 car accident, and the Veteran's consistent claims of back pain since the 1968 back pain.  

In a January 2011 rating decision, the RO denied the Veteran's request to reopen, reasoning that the Veteran did not submit any new and material evidence related to the 1972 denial.

The Board finds that the evidence submitted after the 1972 denial of the Veteran's claim is new and material.  The original claim for service connection was denied because the RO determined that the diagnosed low back disability was not related to the Veteran's in-service car accident.  Such an opinion requires a competent and credible medical opinion, which was not of record at the time of the 1972 denial.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The previously unconsidered evidence includes the Veteran's report of an additional inservice injury during service, previously unconsidered description of chronic low back pain since service, and a private examiner statement in 1986 which stated that the Veteran "was involved in an automobile accident which left him with incapacitating low back and neck pain."  As the new evidence relates to a nexus between the Veteran's car accident and his current disability and includes report of an additional inservice injury, the evidence relates to a previously unestablished fact necessary to substantiate the Veteran's claim.  The claim is reopened.

Increased rating PTSD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant, through his authorized representative, in a statement received on April 5, 2016, has withdrawn the appeal of the claim for an increased rating of service-connected PTSD.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The application to reopen the claim of entitlement to service connection for a neck disability is granted.  To this extent only, the appeal is granted.

The application to reopen the claim of entitlement to service connection for a low back disability is granted.  To this extent only, the appeal is granted.

The appeal of the claim for an increased rating of service-connected PTSD is dismissed.


REMAND

The Veteran contends that his current neck and back disabilities are related to his period of service.  The evidence of record demonstrates that, in 1968, the Veteran was in a car accident while in service.  There is also a notation that the Veteran may have strained his back in service, which caused hospitalization for 30 days.  See VA Examination dated September 25, 1981.

To date, the Veteran has not been afforded a VA examination in relation to his service connection claims.  In disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38°C.F.R. § 3.159(c)(4)(i).

Here, the Board finds that the McClendon standard for a VA examination has been met.  First, the Veteran has several diagnoses pertaining to his neck and back disabilities, to include radiculitis of the cervical spine and spondylolisthesis of the lumbosacral spine.  Also, the record demonstrates that the Veteran was in a motor vehicle accident while in service.  

In regards to the third McClendon requirement, a possible association between the disability and the in-service incident, the Veteran has consistently reported neck and back pain since his in-service car accident.  As a lay person, while the Veteran is not competent to provide a diagnosis, he is certainly competent to report the continuity of his symptoms.  In addition, the Board finds the Veteran to be a highly credible historian with respect to his continuous symptoms.  See Layno v. Brown, 6 Vet. App. 456, 470 (1994) (finding that lay testimony is not competent to prove that which requires specialized knowledge or training).  For over thirty years, the Veteran has consistently reported neck and back pain since his motor vehicle accident.  As such, the Board accepts as true his statements of continuous neck and pain since December 1968.  

Also in support of a possible nexus are early post-service medical records.  In 1986, the Veteran's treating physician noted that the Veteran "was involved in an automobile accident which left him with incapacitating low back and neck pain."  See Statement from Dr. A.W.F. dated June 19, 1986 and July 22, 1986.  A subsequent VA examination states that the Veteran's residuals injuries could be due to "old trauma."  See VA Examination dated October 24, 1990.  

Given the evidence as detailed above, a VA examination is necessary to determine the nature and etiology of the Veteran's current neck and low back disabilities.  

Finally, the Board observes that there may be outstanding VA clinic records.  A September 1981 VA examination report included a radiology interpretation which noted stated "XRAY C-spine, incl foramina - prev study here 1977, with foramina then too."  The record does not include any evaluations by VA in 1977.  Thus, VA has a duty to obtain any relevant records.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed neck and low back disabilities.  

2.  Review the September 1981 VA examination report which included a radiology interpretation which noted "XRAY C-spine, incl foramina - prev study here 1977, with foramina then too," and determine whether any additional VA records exist contemporaneous to the Veteran's discharge from active service. 

3.  After records development is completed, schedule the Veteran for a VA examination with the appropriate examiner to determine the nature and etiology of the Veteran's neck and low back disabilities.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  Upon review of the record and after examination of the Veteran, the examiner should respond to the following:

a) The examiner should list the Veteran's current neck and back disabilities.

b) For each disability diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e. there is at least a 50 percent probability) that the current neck and back disabilities had its onset during the Veteran's military service, specifically the in-service low back strain and/or car accident or is otherwise traceable thereto.  The examiner should specifically discuss whether the spondylolithesis found in 1972 is acquired in nature and, if so, is attributable to injury in service.

In reaching his/her opinion, the examiner should accept as true that the Veteran's report of history recorded in a VA Examination dated September 25, 1981, including undergoing physical therapy during service for a back strain for which records are not available.

c) The examiner is to take particular notice of the following evidence:
* December 1969: Veteran was in a car accident while in service;
* November 1970: Veteran's original application for compensation wherein he reported a whiplash injury in service;
* January 1972: Veteran diagnosed with 1st to 2nd degree spondylolisthesis.  See Private Treatment Records received January 4, 1972;
* November 1977: Veteran reports being diagnosed with pinched nerve in the neck and right arm.  See Statement in Support of Claim received November 7, 1977;
* May 1981: Veteran reports back and neck stiffness since a September 1979 car accident.  See Private Medical Records received July 2, 1981;
* September 1981: VA examination report which included an extensive interview and history of the Veteran;
* April 1986: Veteran had intercervical discectomy with fusion.  See Private Treatment Records received August 31, 1990;
* July 1986: Veteran had lumbar spine surgery.  See Private Treatment Records received August 31, 1990;
* July 1986: Treatment notes suggest that Veteran's current neck and back injuries are related to 1968 car accident.  See Private Medical Records received August 31, 1990 and April 29, 2010; SSA Records received May 22, 1998;
* September 1986: radiculitis of the cervical spine diagnosed.  See Private Medical Records received August 31, 1990;
* June 1989: Veteran reports that he fractured his neck in a diving accident "several years ago."  See Private Treatment Records received August 31, 1990;
* July 1989: 2nd degree spondylolisthesis at L5-S1 level and disc degeneration of the c-spine noted.  See SSA Records received May 22, 1989;
* August 1989: Decreased range of motion in C-spine and L-spine noted.  See SSA Records received May 22, 1989; and
* October 1990: degenerative change and partial fusion of bodies of C5 and C6 could be due to old trauma.  See VA Examination dated November 7, 1990.

All opinions must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the physician should so state, and provide a supporting explanation as to why an opinion cannot be provided without resort to speculation.

4.  After the development requested above has been completed to the extent possible, the entire record, including any additional records obtained, should again be reviewed, and the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


